Title: To Alexander Hamilton from Daniel Jackson, 19 March 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport 19th. March 1800
          
          I acknowledge the receipt of yours of the 4th. instant giving leave for Lieut Levingston to remain for a short time at New York—also have received yours of the 13th. inst. The Troops here draw provision twice in a week—the last word was left out in Copying my order, that I sent to you on that subject—they are explicit to the Contractor—that one half fresh—& one 1/4 salt pork—and one 1/4 salt Beef be drawn within that period, and seperate, which will not discomode the Agent here. I shall direct vinagar to be issued, & your order strictly to be strictly complied with.
          Sir I am with due respect your huml. Servant.
          
            D. Jackson
          
          Major Genl Hamilton New York—
        